         Case 2:16-cr-00269-BLW Document 66 Filed 05/06/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                 Case No. 2:16-cr-00269-BLW

         Plaintiff,                              MEMORANDUM DECISION AND
                                                 ORDER
         v.

  ARAGON BELLAMY MILLER,

         Defendant.



                                   INTRODUCTION

       Before the Court is Defendant, Aragon Miller’s Motion for Reconsideration of

Granting Motion to Dismiss (Dkt. 58). Miller moves, under Rule 59(e), to have this Court

reconsider its memorandum decision granting the Government’s motion to dismiss

Miller’s motion for compassionate release. See Dkt. 57. For the reasons that follow the

Court will deny the motion.

                                    BACKGROUND

       Miller filed a motion for compassionate release under the First Step Act, 18 U.S.C.

§ 3582(c). Dkt. 48. Miller alleges that he should be granted compassionate release

because his mother has Stage 4 cancer and he is her only available caregiver. Dkt. 48 at 1,

9-11. The Government moved to dismiss Miller’s motion for failure to exhaust his

administrative remedies. The Court found that Miller had not exhausted his

administrative remedies, as required by the statute, and did not meet the requirements of


MEMORANDUM DECISION AND ORDER - 1
           Case 2:16-cr-00269-BLW Document 66 Filed 05/06/20 Page 2 of 4




the statute that would allow him to bypass exhaustion. The Court granted the

Government’s motion and dismissed Miller’s motion without prejudice so that he could

refile after exhausting his administrative remedies.

                                         ANALYSIS

       Miller seeks to have the Court reconsider its order dimissing his motion for

compassionate release under Rule 59(e). 1 Miller argues that the Court failed to address

his evidence that the Warden had failed to act on his letter within 30 days of receipt,

which would allow him to bypass the exhaustion requirement. Miller also argues that new

evidence demonstrates that § 3582(c)(1)(A) is ambiguous and that new evidence shows

the exhaustion requirement is futile.

       A motion for reconsideration under Rule 59(e) “should not be granted, absent

highly unusual circumstances, unless the district court is presented with newly discovered

evidence, committed clear error, or if there is an intervening change in the controlling

law.” McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (quoting 389 Orange

St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.1999)). Further, Rule 59(e) requires

that the motion to alter or amend the judgment be filed no later than 28 days after the

entry of the judgment.




       1
         The Court’s order dimssed Miller’s motion without prejudice so that Miller could
exhaust his administrative remedies as required by statute. It was not a final judgment on the
merits. Therefore Miller’s motion for reconsideration should more properly have been brought
under Rule 60. The Court considered Miller’s arguments under Rule 60. For the reasons
discussed below the Court would deny his motion under either Rule 60 or 59(e).



MEMORANDUM DECISION AND ORDER - 2
           Case 2:16-cr-00269-BLW Document 66 Filed 05/06/20 Page 3 of 4




       The Court entered its order dismissing Miller’s motion on January 8, 2020. Miller

filed his motion for reconsideration on February 18, 2020—40 days after entry of the

order. Therefore Miller’s motion is untimely.

       Further, this is not a highly unusual circumstance. The Court considered Miller’s

argument that he sent his letter to the Warden in July 2019. However, the evidence in the

record demonstrated that Miller’s letter was not received by the Warden until August 28,

2019. The statute is clear that the 30 day clock starts when the Warden receives the letter,

not when the inmate sends it. 2 § 3582(c)(1)(A).

       Miller points to several district court cases to argue that there is “new evidence”

regarding the ambiguity of § 3582(c)(1)(A). Miller raised this argument in his first

motion and the Court found that the statute required either 1) the Warden received

Miller’s request and failed to act on it within 30 days, or 2) Miller exhaust his

administrative remedies. Because the Warden had denied Miller’s request within 30 days

of receipt the Court found Miller must exhaust his administrative remedies. Miller cites

no intervening Ninth Circuit case announcing a change in the interpretation of §

3582(c)(1).




       2
        Miller appears to cite Jett v. Penner, 439 F.3d 1091, 1093 (9th Cir. 2006) to assert that
the Court should take him at his word that he sent the letter in July and the Warden should be
presumed to have received it. However, in Jett the inmate was defending against summary
judgment and did not bear the burden of proof, whereas here Miller is the movant and bears the
burden of both production and proof.



MEMORANDUM DECISION AND ORDER - 3
          Case 2:16-cr-00269-BLW Document 66 Filed 05/06/20 Page 4 of 4




      Finally Miller cites records of his administrative appeal process to suggest that

exhaustion is futile. Miller had not begun the appeal process when the Court considered

his motion in January. These records are not newly discovered evidence that might have

been available when the Court made its initial decision. These records have been

generated since the opinion was issued. Therefore they do not demonstrate that the

Court’s previous order was clearly erroneous. Instead these records demonstrate Miller is

doing exactly what the Court told him he must do if he wanted to proceed on a motion for

compassionate release.

      A motion for reconsideration should not be used to disguise a subsequent motion

for compassionate release. Instead Miller is welcome to file a subsequent motion when he

has exhausted his administrative remedies as required by statute.

                                            ORDER

      IT IS ORDERED that Defendant’s Motion for Reconsideration of Granting

Motion to Dismiss (Dkt. 58) is DENIED.



                                                DATED: May 6, 2020


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge



      .




MEMORANDUM DECISION AND ORDER - 4
